Citation Nr: 1530239	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-33 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, to include skin cancer, psoriasis and seborrheic dermatitis, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, with confirmed service in the Republic of Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) of the RO in September 2013.  A transcript of that hearing is of record. 

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the issue on appeal is decided. 

The Veteran contends that service connection is warranted for his skin disability, to include skin cancer, psoriasis and seborrheic dermatitis, on the basis of herbicide exposure during his confirmed service in the Republic of Vietnam.

The Veteran's March 1969 entrance examination revealed a mole on the middle of the upper left arm but was otherwise negative for any skin abnormalities.  A November 1971 service treatment record (STR) notes that the Veteran had had a small abscess on his left upper buttock for two days.  The report of a December 1971 separation examination does not reflect that the Veteran's skin was examined.

Private treatment records confirm diagnoses and treatment for a right arm malignant melanoma in January 2002, a right chest basal cell carcinoma in January 2009, psoriasis on the elbows and seborrheic dermatitis in March 2010, a right forehead basal cell carcinoma in April 2010, and inflamed seborrheic keratosis on the left chest and left temple in September 2010.

A June 2010 VA treatment record shows that the Veteran reported a history of skin cancer, to include basal cell carcinoma and melanoma, and psoriasis for the past 15 years and stated he was concerned that skin lesions were associated with herbicide exposure.  

In an October 2010 VA Agent Orange Registry examination, the Veteran reported a history of psoriasis since the 1990s, several basal cell carcinomas on his back, chest, and above his right eye, and surgical removal of a malignant melanoma from his right forearm in 2001.  The examiner noted significant psoriatic lesions on the Veteran's extremities, especially at the knees and elbows, and a large scar at the site where the malignant melanoma was resected.  The examiner stated that the Veteran "would like considered" that the basal cell carcinomas and malignant melanoma were related to Agent Orange exposure.  The examiner opined that there was a possibility that Agent Orange exposure and skin sensitization could have caused psoriasis.

In a September 2011 VA examination, the examiner found seborrheic dermatitis of the forehead and cheeks, described as mild erythema and scaling with telangiectases.  The examiner further found psoriasis on the elbows, knees, and calves.  The examiner diagnosed non-melanoma skin cancer, excised without evidence of recurrence, malignant melanoma, excised without evidence of recurrence, psoriasis, and seborrheic dermatitis, and opined that the skin disorders were not caused or aggravated by service or related to exposure to herbicides because there was no objective evidence that they began while in service and because they were not presumptive conditions related to herbicide exposure.

In January 2013, Dr. T.M. noted that the Veteran had longstanding psoriasis and that he reported exposure to Agent Orange.  Dr. T.M. opined that psoriasis can be caused by Agent Orange exposure.

In a September 2013 DRO hearing, the Veteran reported that he did not have any skin conditions prior to military service, was exposed to Agent Orange while serving in Vietnam, and was treated for small abscesses on his buttocks during active service.  He stated that his oncologist told him psoriasis was related to his Agent Orange exposure and that he believed his skin disabilities were related to service because none of his immediate family members, except his son, had skin problems.

In connection with March 2014 VA treatment, the Veteran presented with a rash on his arms, knees, and buttocks.

The Board finds the September 2011 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Specifically, the VA examiner based his opinion on a finding that there was no evidence that the Veteran's skin cancers or other skin disabilities began in service and on the fact that these disorders are not among those for which presumptive service connection is granted on the basis of herbicide exposure.  However, the examiner failed to provide a rationale that accounted for the November 1971 STR reporting a skin abscess on the Veteran's upper left buttocks, the October 2010 Agent Orange Registry opinion that skin sensitization and herbicide exposure could have caused psoriasis, and Dr. T.M.'s private opinion that psoriasis may be related to Agent Orange exposure.  Therefore, the Veteran should be afforded another VA examination to determine the etiology of all skin disorders present during the period of the claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records for the time period beginning in December 2014.  

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records for the time period beginning in December 2014. 
 
2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all skin disorders, to include skin cancers, psoriasis, and seborrheic dermatitis, present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each skin disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to service, to include exposure to herbicides.  

The examiner is directed to specifically address the November 1971 STR documenting treatment for an abscess and the October 2010 Agent Orange Registry opinion and Dr. T.M.'s statement indicating psoriasis may be related to herbicide exposure in service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should adjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




